Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed June 8, 2022 has been entered.  Claims 1-7, 9, 12 and 21-24 are pending in this application and examined herein.

          Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 12, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being
unpatentable over JP 58-100602 (and its translation of record) in view of Miler et al.
(U.S. Patent 5,855,642).
JP ‘602 discloses mixing a metallic powder of <100 mesh size with a nonmetallic
powder of <250 mesh size (i.e. the metallic powder has a larger diameter than the
ceramic powder, as a higher mesh size = smaller powder), molding and sintering the
mixture into the form of a rotary electrode (a “consumable solid body”), and rotating the
electrode while generating an arc so that the electrode is melted and scattered and a
metal powder dispersed uniformly with nonmetal is produced (equivalent to the claimed
“rotating the consumable solid body at a rate of speed sufficient to cast-off a uniformly
dispersed powder mixture”). Lines 76-80 of the translation of JP ‘602 disclose an
embodiment with a ratio of metal to non-oxide ceramic of 100:5, which is i) just slightly
less than the 5% ceramic recited in line 6 of claim 1 and ii) within the proviso that the
amount of ceramic is <10% as recited in claim 1 as amended. The ceramic in JP ‘602 may be an oxide, carbide, or nitride, in accord with instant claim 1 and claim 7 as amended (see lines 61-62 of the translation of JP ‘602), and the metal may be a nickel alloy (see lines 76-77 of the translation). With respect to claims 21 and 22, line 62 of the translation of JP ‘602 indicates that the prior art method can be applied to any oxides, and line 16 of the translation discloses alumina as a possible oxide in an analogous material.
JP ‘602 does not explicitly state that what is cast off is a powder comprising “a majority” (claim 1 as amended), “substantially all” (claim 2 as amended), or “at least 95%” (new claim 24) of the ceramic particles embedded in the metal particles.  Further, JP ‘602 does not disclose practicing the prior art process using a superalloy as the metal as required by the instant claims, does not disclose some of the numerical limitations as set forth in instant claims 1, 4, and 5, and does not disclose utilizing a plasma rotating electrode as in instant claim 3 or heating using a laser or plasma torch as recited in instant claim 12. However,
a) With respect to the limitations regarding ceramic particles embedded in metallic particles, JP ‘602 in fact discusses a known problem in the prior art, where “If sufficient care is not taken, the non-metal powder particles are unevenly distributed between the metal particles of the sintered alloy matrix” (see lines 23-25 of the translation).  JP ‘602 goes on to state “The present invention solves the above-mentioned problems and provides a method for producing a…sintered alloy having a structure in which non-metal particles are uniformly dispersed in a metal matrix” (see lines 30-33 of the translation).  JP ‘602 illustrates this difference in Fig. 1 (where the ceramic is concentrated at the boundaries of the metal particles) and Fig. 2(B) (where the ceramic is substantially distributed throughout the metal).   Thus, the examiner’s position is that JP ‘602 not only teaches, but emphasizes the importance of carrying out the prior art method in such a way that the ceramic is uniformly distributed in the metal, i.e. the ceramic particles are embedded in the metal particles as recited in the claims as amended.
b) Miller indicates that it was known in the art, at the time of the invention, to form
a consumable rotating electrode from nickel based super alloys (see Miller column 2,
line 61), and JP ‘602 does not limit practice of the prior art method to any particular
metal (note that claim 1 and lines 1 and 63 of the translation of JP ‘602 refer to “metal”
generically). Thus, based on the disclosure of Miller, to substitute a superalloy as
claimed for the metal used in JP ‘602 would have been considered to be an obvious
variant of the JP ‘602 process.
c) With regard to the numerical limitations, the mere recitation of numerical
parameters in an otherwise known process will not generally result in patentability of a
claim directed to that process, absent evidence of criticality of the numerical
parameters. Nothing in the present file would indicate that the numerical limitations as
claimed are critical. Further, as indicated above, lines 79-80 of the translation discloses
an embodiment approximating the range of instant claim 1.
d) Miller column 4, lines 32-35 indicates it to be conventional in the art to heat a
rotating consumable electrode using plasma guns or laser energy. The rate at which the rotating body melts in the prior art is considered to fall within the scope of “gradually
melting” as recited in instant claim 3.
Thus, the combined disclosures of JP 58-100602 and Miller et al. would have
taught a method as presently claimed to one of ordinary skill in the art.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
JP 58-100602 in view of Miller et al., as above, and further in view of EP 1548134.
Neither JP ‘602 nor Miller disclose a process employing alloy particles at least
100 times the size of ceramic particles as recited in claim 6, and do not disclose
producing the specific components as recited in claim 9. EP ‘134 is directed to forming
components from a material comprising a matrix of a nickel-based alloy and a plurality
of non-metallic particles, i.e. is in a similar field of endeavor as JP ‘602. Paragraph
[0015] of EP ‘134 indicates that it was known in the art, at the time of the invention, to
employ materials such as carbides, oxides or nitrides as the non-metallic material in
mixture with a Ni-base superalloy. Further, EP ‘134 paragraph [0029] denotes a specific
embodiment that utilizes 44 micron Ni-based alloy powder mixed with 50-100 nm oxide
powders, a difference well in excess of 100 times. Therefore, to utilize particles of
relative sizes as claimed in the JP ‘602 process would have been considered to be at
best an obvious variant of that process by one of ordinary skill in the art. Then,
paragraph [0021] of EP ‘134 discloses making rotating components from such a material (which material would comprise infiltrated particles as explained above).
Therefore, the combined disclosures of JP 58-100602, Miller et al. and EP
1548134 would have suggested a method as presently claimed to one of ordinary skill
in the art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JP 58-
100602 in view of Miller et al., as above, and further in view of Maderud et al. (WO
2013/057136).
Neither JP ‘602 nor Miller, discussed supra, disclose mixing particles via
resonant resonant acoustic mixing as required by claim 23. Maderud indicates it
was known in the art, at the time of filing of the present invention, to mix ceramic and
metallic particles by resonant acoustic mixing; see the paragraph overlapping pp. 3-4 of
Maderud. The ceramic in Maderud may be a boride, carbide or nitride and the metal
may be an alloy of two or more metals such as Co, Cr or Ni (see Maderud p. 4, |. 25
thru p.5, |. 3), consistent with the materials employed in JP ‘602 and the present
invention. Maderud further indicates certain advantages of mixing in this manner such
as achieving homogeneity of the mixture (see Maderud p. 4, Il. 11-16), which is
consistent with the uniformly dispersed mixture desired in the instant claims.
Given this disclosure of Maderud et al., to produce a mixture of ceramic and
metallic powders as disclosed by the combination of JP 58-100602 and Miller et al. by a
method as presently claimed would have been considered an obvious expedient by one
of ordinary skill in the art.


				Response to Arguments
In remarks filed June 8, 2021, Applicant argues that the newly recited limitations regarding ceramic particles embedded within superalloy particles is not taught in the prior art and distinguishes the claimed invention from the prior art.  The examiner respectfully disagrees, for reasons as detailed in the above rejection, particularly in item 4(a) supra.  JP ‘602 states that the material produced therein “has non metal particles inside the metal particles” (see line 100 of the translation) and that “it is possible to obtain a powder in which the non-metal powder particles are more uniformly dispersed and intervened in the metal powder particles” (see lines 105-107 of the translation).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        June 29, 2022